Title: John Jeffries to John Adams, 27 Apr. 1786
From: Jeffries, John
To: Adams, John


          
            
              
            
            

              Margt: St. Cavendish
                Square

              27. April 86— 
            
          
          Dr Jeffries respectful compliments to
            his Excellency Mr Adams, & does himself the honour
            to present him with a Narrative of his Aerial Voyages, which if they in any degree
            should meet his approbation or for a few minutes divert him, will make him very
            happy.
          
            
              
            
          
        